 

Exhibit 10.1

 

FIRST AMENDMENT

TO THE

NORDSON CORPORATION

2005 DEFERRED COMPENSATION PLAN

EFFECTIVE JANUARY 1, 2005

(As Amended and Restated Effective January 1, 2009)

 

Whereas, Nordson Corporation (the "Company") sponsors and maintains the Nordson
Corporation 2005 Deferred Compensation Plan Effective January 1, 2005 (As
Amended and Restated Effective January 1, 2009) (the "Plan") for the benefit of
certain officers and key employees of the Company who upon recommendation of the
President and Chief Executive Officer of the Company are approved for
participation in the Plan by the Compensation Committee of the Board of
Directors, in its sole discretion; and

WHEREAS, the Company now desires to amend the Plan;

NOW, THEREFORE, effective May 10, 2016, the Plan is hereby amended as set forth
below.

I.

 

The last sentence of the second paragraph of Section 3.9(f) of the Plan is
hereby amended to read as follows:

"Accordingly, the provisions of Section 4.1 shall not be applicable to any
portion of the Participant's Account Balance allocated to the Nordson Stock
Measurement Fund, nor shall the provisions of Section 8.1 of this Plan be
applicable to any portion of the Participant's Account Balance allocated to the
Nordson Stock Measurement Fund in the case of a Participant suffering a
Disability prior to the date he is eligible to Retire."

 

II.

 

The last sentence of Section 4.1 of the Plan is hereby amended to read as
follows:

 

"The payment of any amount under this Section 4.1 shall not be subject to the
Deduction Limitation."

 

III.

 

Section 5.1 of the Plan is hereby amended in its entirety to read as follows:

 

 

"5.1

Retirement Benefit.  Subject to the Deduction Limitation, a Participant who
retires shall receive, as a Retirement Benefit, his or her vested Balance."

 

 

--------------------------------------------------------------------------------

 

IV.

 

The last two sentences of Section 5.2 of the Plan are hereby deleted and the
following two sentences are substituted therefor:

"The lump sum payment shall be made, or installment payments shall commence, no
later than 60 days after the date the Participant Retires.  Any payment made
shall be subject to the Deduction Limitation."

 

V.

 

The last sentence of Section 5.5 of the Plan is hereby amended to read as
follows:

 

"For purposes of this Section 5.5 and Section 7.4, Specified Employees shall be
determined as of any date in accordance with the Nordson Corporation Policy for
determining Specified Employees."

 

EXECUTED this 10th day of May, 2016.

 

NORDSON CORPORATION

 

 

 

By:

 

 

 

 

Title: Vice President, General Counsel

 

 

And Secretary

 

 